Case 5:20-cv-00029-LGW-BWC Document 8 Filed 07/14/20 Page 1 of 2



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 12:39 pm, Jul 14, 2020
Case 5:20-cv-00029-LGW-BWC Document 8 Filed 07/14/20 Page 2 of 2
